United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 21-2348
                         ___________________________

                             United States of America

                                       Plaintiff - Appellee

                                         v.

                                Jimmie C. Pampkin

                                    Defendant - Appellant
                                  ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                            Submitted: April 11, 2022
                               Filed: July 1, 2022
                                 [Unpublished]
                                 ____________

Before LOKEN, ARNOLD, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       In March 2019, police officers tried to pull over a Dodge Challenger for
speeding. After almost hitting a police car, the driver of the Dodge continued down
the highway before stopping at an exit ramp. All three of the occupants then fled on
foot. When the police caught them, they had about 15 grams of fentanyl in their
possession: 9 grams on Demarcus Chappel, 3 grams on Terran Vann, and 3 grams
on the appellant, Jimmie Pampkin.

       Pampkin pleaded guilty to possession of fentanyl with intent to distribute, 21
U.S.C. § 841(a)(1), and possession of a firearm in furtherance of a drug trafficking
crime, 18 U.S.C. §§ 924(c)(1)(A), (2). Over Pampkin’s objection, the district court 1
held that Pampkin was responsible for 8–16 grams of fentanyl, resulting in a
Guidelines range of 81–87 months. Because of Pampkin’s involvement in a
shooting a few years earlier, the district court varied upward and sentenced him to
144 months in prison. Pampkin appeals, arguing that the district court: (1) clearly
erred by finding that he was responsible for 8–16 grams of fentanyl; (2) abused its
discretion by enhancing his sentence for the uncharged shooting; and (3) imposed a
substantively unreasonable sentence. We affirm.

                                          I.

      Pampkin first argues that he was not responsible for 15 grams of fentanyl since
he only had 3 grams on him. The district court arrived at that number by holding
Pampkin responsible for those 3 grams, plus the 12 grams found on Chappel and
Vann. A sentencing court may find a defendant responsible for the acts of a co-
conspirator when those acts were: “(i) within the scope of the jointly undertaken
criminal activity, (ii) in furtherance of that criminal activity, and (iii) reasonably
foreseeable in connection with that criminal activity.” U.S.S.G. § 1B1.3(a)(1)(B).
“The district court’s drug quantity and identity determinations are factual findings,
which we review for clear error, applying the preponderance-of-the-evidence
standard.” United States v. Walker, 688 F.3d 416, 420 (8th Cir. 2012) (quotation
omitted).




      1
       The Honorable Stephen N. Limbaugh Jr., United States District Judge for the
Eastern District of Missouri.
                                    -2-
        We see no clear error. The record shows that Pampkin conspired with
Chappel and Vann to sell fentanyl. Pampkin, Chappel, and Vann possessed identical
pills, indicating an agreement among the three to distribute fentanyl. The three were
riding in the same car and had guns with interchangeable ammunition. Additionally,
Pampkin’s prior behavior, such as “frequently post[ing] on Facebook that he was
selling narcotics and photograph[ing] himself with large sums of cash and firearms,”
reflected his participation in a conspiracy to sell drugs. That’s more than enough to
find that Pampkin was responsible for the fentanyl found on Chappel and Vann.

       Pampkin next argues that the district court abused its discretion by enhancing
his sentence based on an uncharged 2017 shooting. But a “district court may
consider uncharged, dismissed, and even acquitted conduct at sentencing,” United
States v. Chambers, 878 F.3d 616, 622 (8th Cir. 2017) (per curiam), and that conduct
need only be proven by a preponderance of the evidence, United States v. Smith,
681 F.3d 932, 935–36 (8th Cir. 2012). There were adequate grounds to conclude
that Pampkin committed the shooting, including eyewitness testimony. Pampkin’s
claim that this testimony was “unreliable and unsupported” amounts to nothing more
than a disagreement with the district court’s credibility determination, which is
“virtually unreviewable on appeal.” United States v. Ralph, 480 F.3d 888, 890 (8th
Cir. 2007) (citation omitted).2

       Finally, we review Pampkin’s claim that his sentence is substantively
unreasonable “under a deferential abuse-of-discretion standard.” United States v.
Norris, 685 F.3d 1126, 1128 (8th Cir. 2012) (per curiam). “A district court abuses
its discretion when it (1) fails to consider a relevant factor that should have received


      2
        Pampkin also urges us to overturn our well-settled precedent that
enhancements based on uncharged conduct need only be supported by a
preponderance of the evidence. See United States v. Ruelas-Carbajal, 933 F.3d 928,
930 (8th Cir. 2019). We decline that request. See United States v. Eason, 829 F.3d
633, 641 (8th Cir. 2016) (“It is a cardinal rule in our circuit that one panel is bound
by the decision of a prior panel.”), abrogation on other grounds recognized by United
States v. Smith, 928 F.3d 714, 716 (8th Cir. 2019).
                                           -3-
significant weight; (2) gives significant weight to an improper or irrelevant factor;
or (3) considers only the appropriate factors but in weighing those factors commits
a clear error of judgment.” United States v. Feemster, 572 F.3d 455, 461 (8th Cir.
2009) (en banc) (citation omitted). “[I]t will be the unusual case when we reverse a
district court sentence—whether within, above, or below the applicable Guidelines
range—as substantively unreasonable.” Id. at 464 (citation omitted).

        Pampkin’s sentence is not substantively unreasonable. The district court
expressly considered his mitigating factors—his upbringing and mental health. But
it also considered his aggravating factors, like his prior shooting and history of drug
dealing. Those are “precisely the kind of defendant-specific determinations that are
within the special competence of sentencing courts” to weigh. Id. (citation omitted).
“Where a district court in imposing a sentence makes an individualized assessment
based on the facts presented, addressing the defendant’s proffered information in its
consideration of the § 3553(a) factors, such sentence is not unreasonable.” United
States v. Parker, 762 F.3d 801, 812 (8th Cir. 2014) (citation omitted) (cleaned up).
We accordingly affirm.
                        ______________________________




                                         -4-